737 F.2d 894
David Leroy WASHINGTON, Petitioner-Appellant,v.Charles E. STRICKLAND, Superintendent, Florida State Prison,Jim Smith, Attorney General of the State of Florida, andLouie L. Wainwright, Secretary of Department of Corrections,Respondents-Appellees.
No. 81-5379.
United States Court of Appeals,Eleventh Circuit.
July 6, 1984.

Richard E. Shapiro, Dept. of the Public Advocate, Div. of Public Interest Advocacy, Trenton, N.J., for petitioner-appellant.
Calvin L. Fox, Asst. Atty. Gen., Miami, Fla., for respondents-appellees.
Nicholas G. Dumich, Asst. Atty. Gen., Atlanta, Ga., for amicus curiae State of Ga.
Edward E. Carnes, Asst. Atty. Gen., Montgomery, Ala., for amicus curiae State of Ala.
Rene I. Salomon, Asst. Atty. Gen., Baton Rouge, La., for amicus curiae State of La.
Appeals from the United States District Court for the Southern District of Florida, C. Clyde Atkins, Chief Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.*
PER CURIAM:


1
In accordance with the opinion and mandate of the Supreme Court of the United States, --- U.S. ----, 104 S.Ct. 2052, 80 L.Ed.2d 674 the judgment of the district court denying the writ of habeas corpus is affirmed.


2
AFFIRMED.



*
 Chief Judge John C. Godbold and Judge Joseph W. Hatchett did not participate in this opinion